COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-06-423-CV
 
JOE
EZZELL                                                                        APPELLANT
 
                                                   V.
 
JULIE
RESSELL HORN AND DAVID KEITH HORN                        APPELLEES
                                                                                                        
                                               ----------
             FROM
THE 89TH DISTRICT COURT OF WICHITA COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellant=s AMotion
To Dismiss.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by the
appellant, for which let execution issue. 
See Tex. R. App. P. 43.4.
PER CURIAM
PANEL D:  DAUPHINOT, HOLMAN, and GARDNER, JJ.  
 
DELIVERED:  March 1, 2007 




[1]See Tex. R. App. P. 47.4.